ON MOTION FOR REHEARING.
HAWKINS, Judge.
The only point stressed in the motion for rehearing is the claimed improper argument of the state’s attorney, complaint of which is found in bill of exception number nine. The attorney expressed his opinion that certain witnesses for appellant were favorable to him because they were afraid civil suit would be filed against the railroad by the wife and children of deceased, in the event appellant should *515be convicted. It is 'not clear from the bill whether objection was interposed at the time the argument was made, but it shows that the court gave a written instruction directing the jury not to consider the argument. We are not impressed with the view that the argument was of such vicious or harmful character that the action of the court in withdrawing it did not properly care for the matter.
The motion for rehearing is overruled.

Overruled.